ORDER
UPON receipt and consideration of the mandate of the Supreme Court of the United States in this cause, issued 3 October 1988, the following order was entered and is hereby certified to the Superior Court, CHEROKEE County:
On 3 October 1988 the Supreme Court of the United States vacated our opinion reported at 321 N.C. 301, 364 S.E. 2d 316 (1988), and remanded this cause for reconsideration in light of Mills v. Maryland, 486 U.S. ---, 100 L.Ed. 2d 384 (1988). Upon such reconsideration, for the reasons set forth in our opinion in State v. McKoy, 323 N.C. 1, 372 S.E. 2d 12 (1988), we continue to adhere to our opinion reported at 321 N.C. 301, 364 S.E. 2d 316 (1988). Therefore, the mandate of that opinion is hereby reinstated.
Done by the Court in conference, this the 17th day of November, 1988.
Whichard, J.
For the Court